IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

KEVIN B. HENDRICKSON and JANE            )         No. 77526-0-1
DOE HENDRICKSON, husband and wife        )
and the marital community composed      )          DIVISION ONE
thereof; and JOHN AND JANE DOES          )
NOS. 1-10,                              )          PUBLISHED OPINION
                                        )
                  Appellants,           )
                                        )
           v.                           )
                                        )
ERIK J. MURPHY,                         )
                                        )
                  Respondent.           )         FILED: March 25, 2019
                                        )
       ANDRUS, J. — Kevin Hendrickson appeals the trial court's order terminating

 an easement that crossed, but dead-ended within the boundaries of, property

 owned by Erik Murphy. iBecause the easement serves no beneficial use to

 Hendrickson, we affirm.

                                            FACTS

         Erik Murphy owns property at 11431 North Dogwood Lane, Woodway,

 Washington (hereinafter the Murphy Property). Kevin Hendrickson and his wifel

 own nearby property at 11411 North Dogwood Lane (hereinafter the Hendrickson

 Property).     Both properties originated from the Priscilla Collins Short Plat,

established in 1978 and comprised of four lots: Lot 1, Lot 2, Lot 3, and Lot 4.



        1 Although "Jane Doe" Hendrickson is a named party in this appeal, we will refer to Kevin
 and "Jane Doe" Hendrickson collectively as Hendrickson.
No. 77526-0-1/2

According to the Collins Short Plat, the Murphy Property is Lot 2, and the

Hendrickson Property is Lot 4. The properties are not adjacent to each other.

        The Collins Short Plat included an ingress, egress, and utilities easement

running in a northwesterly direction from its southern terminus near North

Dogwood Lane, a public street, and ending at what was then the western boundary

of the Murphy Property. The Hendrickson Property's 1993 statutory warranty deed

subjects its title to the easement "for the benefit of Lots 2 and 3." But it also grants

to the Hendrickson Property an "ingress, egress and utilities" easement as

described in the "Town of Woodway Short Plat." The Collins Short Plat describes

the easement as "serving Lots 1, 2, 3 and 4."

        A diagram of the lots is below. Lot 1 is outlined in blue; Lot 2(the Murphy

Property) is outlined in orange; Lot 3 is outlined in green, and Lot 4 (the

Hendrickson Property) is outlined in yellow. The easement appears in purple.2




          2 This diagram, as submitted to the record, does not show the easement as it crosses over
the Murphy Property. The multicolored lines have been added for clarity. Please note this is for
illustrative purposes only.

                                              - 2-
No. 77526-0-1/3


                                                                   BELLA COOLA ROAD
                                                                                                Ian
                     .••••••1



                                                    14000%, AY PA1$.I  AAAAA s
                                     .:1111341 ND,         in_
              L                 .•,.40 4,400,45•0=7..“"


                                                     .•
                                                             42, POS. 57749




                                                           unstr".       Jz
                                                                                                             M ii*.O.0104
                                                                                                MOIAN 113rWillt Or SCCTI.
                                                                                            TI flR AN=
                                                                                            SAW LANS.
                                                                                                                                     LOT ILI                         LOT ILO




                                                                                                     I.




                                                                  .• •....1. ItgAt=ti
                                                                 %N...
                                                                    '  .  • .(
                                                                            I      - -
                                                                                 ...,t,.
                                                            'N.... antlr s
                      LoT .114.                                                        %DU SLNIO.LO TOR am'
             Am,  11002,car SOLSOMT I/4
                    00.N5,1,0or                                             ...., I             ..".                  .,,-.
               CAI. NH 1012141.1050013
                                                                                 I 4‘
                                                                                    ;`) ..,     Lu.,...."

                                                                                 I         b4Z6
                                                                                              ;1
                                                                                             Chkt,4,....
                                                                                                      ,_
                                                                                                      -,     --- '''          ,L ost.,,r an. VP
                                                                                                                            •C.
                                                                                                          -•
                                                                       TO., AN IWCOOL•tr
                                                                                      .  soloONTT lirti.,...
                                                                                                         :
                                                                                                         .-
                                                                                 11.744114,11.
                                                                          (AL NIL 20,210aa300i)                 .......„                         .••••
                                                                              I
                                                                                                               !   . ...z.
                                                                                                                         ., :'
                                                                                                                             .7.
                                                                                                                               -   ,...•..q taq,,...
                                                                                                                                ..:TTI       ..,,t-. ...
                                                                                                                              ...0
            LOT S. OLOCK
            WOODWAY PAOK                                                                                                      iE
           ASSESSORS PLAT                                                                                                                            .'-s•...:::,:•*-:.
          foL. 1S. PGS. saaisv
                                                                                                                                             MUICROANANT Of 1 '•••
                                                                                                                                     /„..,...19sesfr Y04.00 Ale .....I
                                                                                                                                             MOM= LOCANNI
                                             LINT TABLE                                                                                      II ...In•(1,P)
                                  UWE         OEM,NC    LIT.OTI4                                                       'ALT
                                   t,      r TrITSLIw    147,
                                   II      IT 542I,21 Nvt                                                                              NI                                      :
                                                                                                                                                      —I                       1%1,
                                                                                                                            vocwwo          LANE       I




The western portion of the easement crossed through the Murphy Property, as is

diagramed below.3

                                                     NORM chve aov-r COT.3                                                           7--/we. CeRNER

                                                          .gj.5'z2g                           d.w.00
                                                                                      •-                  /i000
                                                          St.00
                                                                                       t,
                                                                                                             /JP46             —      -
                                            00e                                                        319
                                                                                                         . .35.
                                                                                                              22'2                     5.90*.feh8e
                                        itt4itttA

                                                                                                                                                           7
                                                                                                                                                           416
                                                               ASG't
                                                                                                              —

                                       0 (                             '
                                                                       k                              ^.....

                                        OA                             %;
                                                                                                                                       /--         sexyzi,..
                              •... R-5000\7..J                                                                                                 •
                                   4,/43•07'011.
                                                                             %                            107 Z 0,                         0
                                                                                                                                       A-07/ ///
                                                                                                                                               0 2417)
                                   Z., ailI 90 1                       k
                   t
                   a.0
                               CLOT/CY''.9,..01.1049//02.17)            \. . ..5 4    •‘
                                                                                       t
                                                                                       ki
                         *--traNOE'RbROUNO
                          .      arairrewsememr                         1         11,.....4`,,..
                          I
                                               .521.00                  i         .44 s.s• --                  /3704
                                                     N,fr.35'27'W 52:200                                                              A/19'25'537
                                  's.1x/72111.ge Mirreemeerep
                                \N.
                                    70 AW.150/41..4 COGC/A41-                           .
                                                                                      11/0 1/'/7"'W              00
                                                        _




        3 In the diagram, Lot 1 is referred to as Parcel A,and Lot 2(the Murphy Property) is referred
to as Parcel B. The dotted line shows the easement location as it crossed the Murphy Property.

                                                                         - 3-
No. 77526-0-1 /4

        In 1994, the owner of Lot 2 proposed relocating its property line 60 feet to

the west. The "Proposed Property Line" as depicted in the diagram above became

the official adjusted property line on July 27, 1994, per the approval of the

Woodway Planning Commission. The easement language was not modified in

any way at the time, and the diagram depicts the easement where it now dead-

ends within the Murphy Property.

        The Murphy Property is landlocked by Lots 1, 3, and 4. The easement

serves as the only way by whichthe owner of Lot 2 (the Murphy Property) can

access a public road. Lot 4,(the Hendrickson Property) has frontage directly onto

North Dogwood Lane and is also serviced by the southern portion of the easement.

The portion of the easement located on the Murphy Property does not provide

ingress to, or egress from, the Hendrickson Property, to any public road.

        Dennis Delahunt, thel successor trustee of the Robert M. Ryan Living Trust,

the then owner of the Murphy Property, commenced this action in May 2017,

seeking to quiet title to the portion of the easement that crossed the Murphy

Property.4 The trial court granted the motion and quieted title in favor of Delahunt

and the Trust.5




        4 The easement, as originally created, also benefitted the property north and east of the
Hendrickson Property, known as Lot 3, but that owner released his interest in the portion of the
easement crossing the Murphy Property because it serves no beneficial purpose to Lot 3. Thus,
Hendrickson is the only person who claims a right of ingress and egress across the Murphy
Property.
        5 Murphy purchased the property from the Trust in mid-2018 and became the Respondent
in the present action. This court granted Respondent's motion to substitute Murphy for Delahunt
on July 27, 2018.

                                             -4-
No. 77526-0-1 /5

                                     ANALYSIS

        The sole issue on appeal is whether the trial court erred in quieting title to

the western portion of the easement to the Murphy Property. We conclude no error

occurred because the easement(1) dead-ends within the boundary of the Murphy

Property and (2) serves no beneficial use to the Hendrickson Property.

                                 Standard of Review

        This court reviews de novo a motion for summary judgment, engaging in

the same inquiry as the trial court. Highline Sch. Dist. No. 401, v. Port of Seattle,

87 Wn.2d 6, 15, 548 P.2d 1085 (1976). "[S]ummary judgment is appropriate only

where there is no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law." Herskovits v. Grp. Health Co-op. of Puget

Sound,99 Wn.2d 609,613,664 P.2d 474 (1983). The reviewing court must draw

all reasonable inferences in favor of the nonmoving party. Id.

                        The Easement's Western Terminus

        Hendrickson first contends there is a material issue of fact as to whether the

easement dead-ends within the Murphy Property or terminates at the Murphy

Property's western boundary with Lot 1.         As originally platted in 1978, the

easement terminated at the western boundary of Lot 2 (the Murphy Property),

where it met the eastern boundary of Lot 1. The easement provided in relevant

part:

        An easement for ingress, egress and utilities over, across and under
        a strip of land 30.00 feet in width having 15.00 feet on each side of
        the following described center-line: Commencing at a stone
        monument at the center of Section 26, Township 27 North, Range 3
        East, H.M.; thence S 89°31'18" E along the east and west center-line
        of said section 699.595 feet {S 89°38'30" E 700.00 feet in previous

                                          5
No. 77526-0-1/6

       descriptions) to a monument;... thence S 84°03'04" N 138.25 feet,
       more or less, to an intersection with the east line of Lot 1 in the
       Priscilla Collins Short plat, said intersection being the terminus of the
       center-line of said easement for ingress, egress and utilities; the
       side-lines of said easement shall be lengthened or shortened in order
       to intersect the east line of said Lot 1 and the north line of said Lot
       5A.

The survey attached to the easement shows the easement terminus at the

boundary of Lot 1 and the Murphy Property (then known as Lot 2).

       Hendrickson argues that when the boundary of the Murphy Property shifted

west, the western terminus of the easement similarly extended to maintain an

intersection with the eastern boundary of Lot 1. The rules of contract interpretation

apply to interpretation of an easement. Pelly v. Panasyuk, 2 Wn. App. 2d 848,

864, 413 P.3d 619 (2018). The interpretation of an easement is a mixed question

of law and fact. Id. What the original parties intended is a question of fact and the

legal consequences of that intent is a question of law. Id. The intent of the original

parties to an easement is determined from the deed as a whole. Sunnyside Valley

I trig. Dist. v. Dickie, 149 Wn.2d 873,880,73 P.3d 369(2003). If the plain language

is unambiguous, extrinsic evidence will not be considered. Id. An easement can

be expanded over time only if the express terms of an easement manifest a clear

intention by the original parties to modify the initial scope of the easement based

on future demands. Id. at 884. But the face of the easement must manifest this
                            1
clear intent. The "four corners" rule ensures subsequent purchasers have clear

actual or constructive notice'of the encumbrance based on future demands. Id.




                                          6
No. 77526-0-1 /7

       Hendrickson's argument is inconsistent with the clear language of the

easement itself and the legal requirement to follow metes and bounds6

descriptions in the instrument creating the easement.

       Here, the four corners of the easement identified the exact location of the

metes and bounds of the easement's lines and terminus. From this description, a

surveyor located the area covered by the easement without recourse to any other

document. The survey documents show the easement now terminates within the

Murphy Property. We are bound by this legal description. See Maier v. Giske,

154 Wn. App. 6, 16, 223 P.3d 1265 (2010)(when easement location is described
                          1
by metes and bounds description, the precise land covered by easement can be

ascertained without resort to extrinsic evidence); Kave v. McIntosh Ridge Primary

Road Ass'n, 198 Wn. App. 812, 820, 394 P.3d 446 (2017) (trial court lacked

authority to quiet title to easement in any location other than metes and bounds

description in instrument creating easement).

       There is nothing in the easement to indicate the original parties intended to

lengthen the easement in the event the boundary of Lot 1 changed from where it

was originally located. The phrase "the sidelines of said easement shall be

lengthened or shortened" to intersect with Lot l's eastern boundary does not

evidence such an intent. The metes and bounds of the easement are based on a

described "center-line." The language regarding the "sidelines" merely ensured

the sidelines corresponded to the center line, which is defined with specific



6 "Metes  and bounds" are "[t]he territorial limits of real property as measured by distances and
angles from designated landmarks and in relation to adjoining properties." BLACK'S LAW DICTIONARY
1012 (8th ed. 2004).

                                              - 7-
No. 77526-0-1 /8

compass coordinates. Althiough the boundary line adjustment led to the loss of

ingress or egress onto Lot 1, Hendrickson does not own Lot 1 and has no legal

right to ingress into or egress from that parcel.

        Because the easement does not contemplate any change in length, we

conclude as a matter of law the easement's terminus remained at the old property

boundary, which placed it inside the Murphy Property after the 1994 boundary line

adjustment.7 There are no issues of material fact as to the location of the

easement's western terminus.

           Beneficial Use of the Easement to the Hendrickson Property
                             1
        Hendrickson next claims that the easement onto the Murphy Property has

future beneficial value to the Hendrickson Property because his currently

undeveloped property might be able to use the easement for ingress or egress or

for accessing utilities. He agues the trial court erred in concluding the easement

has no beneficial use.

        Hendrickson's argument, however, is foreclosed by our Supreme Court's

holding in Coast Storage Co. v. Schwartz, 55 Wn.2d 848, 351 P.2d 520 (1960).

As the Supreme Court held, "[am n easement is a use interest, and to exist as an

appurtenance to land, must'serve some beneficial use." Id. at 853. An easement

terminates as a matter of law when it serves no beneficial use to the dominant

estate. Id. In Coast Storage, by virtue of several property transfers, the easement

became a dead-end roadway in the middle of the plaintiff's property. Id. The Court



        7  Our conclusion is further supported by the fact that Lot 1 no longer needs the easement
for access after a public road, identified as either Chinook Road or 117th Place in the two surveys
in the record, was built along Lot 1's western border.

                                              -8-
No. 77526-0-1 /9

held that because the easement no longer lead to any public roadway and dead-

ended on the plaintiffs' property, the defendants no longer had any beneficial use
                             1
from the easement. Id. The Supreme Court affirmed the order quieting title of the

easement to Coast Storage

       This case is analogous to Coast Storage. Like the easement in that case,

the part of the easement running across the Murphy Property now dead-ends on

that parcel. The dead-end, easement leads to no public roadway, and thus,

provides no ingress to or egress from the Hendrickson Property. Furthermore,

there is no evidence that the easement onto the Murphy Property could ever be

used by Hendrickson to access any utilities. To make it useful for utility installation,

Hendrickson would either have to cross Lot 1 to reach a public roadway or gain

access to Lot l's utility easement on the western side of that lot. Hendrickson has

no right to cross Lot 1, as the easement now ends on the Murphy Property. Under

Coast Storage, there is no current or future beneficial use to be gained from the

portion of the easement ending within the Murphy Property.

       The trial court did not err in granting summary judgment and extinguishing

the easement where it crossed the Murphy Property.

       Affirmed.



WE CONCUR:




                                           9